PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Hansen et al.
Application No. 17/186,216
Filed: February 26, 2021
For: COORDINATED CONTROL OF RENEWABLE ELECTRIC GENERATION RESOURCE AND CHARGE STORAGE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed on August 19, 2021.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Hin Meng Au appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part; If status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by 37 CFR 1.27(g)(2), the error will be excused upon compliance with the separate submission and itemization.  See 37 CFR 1.28(c)(2)(ii).  


The itemization must include the following information;

e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a non-small entity;

(B) The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;

(C) The deficiency owed amount (for each fee erroneously paid); and

(D) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii)(C) of this section.

The request does not fully comply with requirements (A) and (C)-(D).  In regard to (A), the request does not indicate the correct current amount for the large entity basic filing fee in the itemization which is $320.00.  A difference of $240.00 is due to satisfy this fee.  Also, the current amount for large entity is incorrect for the examination fee, it should state $800.00.  

Additionally, in regard to (C), the record shows that there were 4 dependent claims paid on February 26, 2021, the itemization shows only 1 claim,  the difference must be indicated on the request, as such, the request does not show the proper deficiency owed for the basic filing fee and the excess claims fee.  

Lastly, on regard to (D), the total deficiency owed is incorrect.  A new request must be submitted that shows the proper deficiency and deficiency owed.  

For these reasons, the itemization submitted with the present rerquest is considered as not being proper.  As a result, the request cannot be accepted at this time. 
The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.
Applicant is given ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to submit the fees required pursuant to 37 CFR 1.28(2)(i) and a replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.


Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents

			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
			Randolph Building  		
			401 Dulany Street  
			Alexandria, VA  22314		

By FAX:		(571) 273-8300
Attn: Office of Petitions

By Internet: 		EFS-Web1

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Hin Meng Au
Wilson Sonsini Goodrich & Rosati
	A Professional Corporations
	650 Page Mill Road
	Palo Alto, CA  94304






    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197